Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Terminal Disclaimer
The terminal disclaimer filed on 10/26/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent granted on Application Number 16/971,165 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Joseph C. Suhadolnik on 11/08/2021.

Claims:
Replace Claim 21 as below:
--21. The use of alcohol containing substances which are essentially free of ethylenically unsaturated groups, to promote the EB-cure of free-radically polymerizable compositions, wherein the alcohol is selected from the group consisting of propylene glycol, trimethylolpropane, glycerol, diethylene glycol, triethylene glycol, tetraethylene glycol, dipropylene glycol, tripropylene glycol, poly(ethylene glycol), poly(propylene glycol), ethoxylated trimethylolpropane, propoxylated trimethylolpropane, ethoxylated pentaerythritol, propoxylated pentaerythritol, ethoxylated ditrimethylolpropane, propoxylated ditrimethylolpropane, ethoxylated dipentaerythritol, propoxylated dipentaerythritol, and combinations thereof, 
wherein the compositions further comprise one or more ethylenically unsaturated monomers,
wherein the concentration of monofunctional monomer is less than 20% by weight of the total composition, and 
wherein the compositions are essentially free of any aprotic solvent, and protic solvents with boiling points of less than 170 °C.--


Abstract: 
Replace the Abstract as below:




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853